Name: Council Regulation (EEC) No 4056/89 of 19 December 1989 amending for the ninth time Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 30 . 12. 89 Official Journal of the European Communities No L 389/ 75 COUNCIL REGULATION (EEC) No 4056/89 of 19 December 1989 amending for the ninth time Regulation (EEC) No 3094 /86 laying down certain technical measures for the conservation of fishery resources THE COUNCIL OF THE EUROPEAN COMMUNITIES , selective trawl in the Norway lobster fisheries in region 3 should therefore be encouraged; Whereas, in the light of the latest scientific advice , it is necessary to increase the minimum landing size for bass so as to protect the juvenile part of bass stocks as part of the efficient long-term management of resources in regions 2 and 3; Whereas the results of the latest experiments on the selectivity of trawls used for fishing megrim and little sole show that the minimum landing sizes applicable to these two species do not correspond with the minimum mesh sizes specified for region 3 and the landing sizes should therefore be reduced, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources 0), as amended by the Act of Accession of Spain and Portugal , and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas Article 2 of Regulation (EEC) No 170 / 83 provides that the conservation measures necessary to achieve the aims set out in Article 1 are to be formulated in the light of the available scientific advice; Whereas Council Regulation (EEC) No 3094/ 86 (2 ), as last amended by Regulation (EEC) No 2220/ 89 (3), lays down the general technical rules for the catching and landing of the biological resources found in Community waters ; Whereas it is appropriate, for practical reasons , to make a minor adjustment, in the Firth of Clyde (ICES sub-area VI), to the line separating the zone in which the minimum mesh size is 80 millimetres and that in which it is 90 millimetres; ' Whereas , in the light of the latest scientific advice, provision should be made for an increase in mesh size when fishing in region 3 for Norway lobster (Nephrops noruegicus) and prawns (Parapenaeus longirostris, Aristeus antennatus and Aristaeomorpba foliacea); Whereas it is necessary to reduce catches of small-sized hake, the stock of which in region 3 is fished in close association with Norway lobster ; whereas recent experiments using the selective trawl for Norway lobster fishing have suggested that this type of gear can substantially reduce the number of small-sized hake caught, without affecting catches of the target species; whereas use of the selective trawl can also result in an improvement in the quality of the fish caught and, consequently, in increased incomes for fishermen; whereas use of the Article 1 Regulation (EEC) No 3094/ 86 is hereby amended as follows: 1 . In Annex I , in region 2, the entries which refer to 'West of Scotland and Rockall (ICES sub-area VI)* shall be replaced by the entry given in Annex I to this Regulation. 2 . In Annex I , for region 3 , the entries shown for the entire region and for the following authorized target species :  prawn (Parapenaeus longirostris, Aristeus antennatus and Aristaeomorpba foliacea), and  Norway lobster (Nephrops norvegicus) shall be replaced by the entries given in Annex II to this Regulation . 3 . In Annex II, the data concerning the minimum sizes for megrim (Lepidorhambus spp .), bass (Dicentrarchus labrax) and for little sole (Dicologoglossa cuneata) shall be replaced by the data set out in Annex III to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 (2), shall apply from 1 April 1990. ( ») OJ No L 24, 27 . 1 . 1983 , p. 1 . ( 2 ) OJ No L 288, 11 . 10. 1986 , p. 6 . (3 ) OJ No L 211 , 22 . 7 . 1989 , p. 6 . No L 389/76 Official Journal of the European Communities 30. 12 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 December 1989 . For the Council The President J. MELLICK 30. 12 . 89 Official Journal of the European Communities No L 389/77 ANNEX r Region Geographical area Additional conditions Minimum mesh size (mm) Authorized target species Minimum percentage of target species Maximum percentage of protected species 2 West of Scotland and Rockall (ICES sub-area VI) ( l ) 80 All 100 (') South of a line drawn westwards from the east coast of Sound of Jura at latitude 56 ° 00' N. ANNEX II Region Geographical area Additional conditions Minimum mesh size (mm) Authorized target species Minimum percentage of target species Maximum percentage of protected species 3 Entire region Entire region Selective trawl Non-selective trawl 55 65 (3) 50 (3 ) 55 Prawn (Parapenaeus longirostris, Aristeus antennatus and Aristaeomorpba foliacea) Norway lobster (Nephrops norvegicus) Norway lobster (Nephrops norvegicus) 30 30 (4 ) 50 60(5 ) (3 ) The selective trawl must comprise a top cod-end with a minimum mesh size of 65 millimetres and a bottom cod-end with a minimum mesh size of 50 millimetres separated by a horizontal panel of netting. {*) 25 % from 1 January to 31 March . (5 ) By way of derogation from Article 2 (4), and until 31 December 1991 , this percentage shall not be calculated until the third trawl has been made . ANNEX III I Region 2 Species Region 1 except Skagerrak and Kattegat Skagerrak and Kattegat Region 3 Region 4 Region 5 Megrim (Lepidorhombus spp.) Bass (Dioentrarcbus labrax) Little sole (Dicologoglossa cuneata) 25 25 32(1 ) 36 (2) 25 20 32 ( ») 36 (2) 15 (*) n C ) O (*) Until 31 December 1989 . ( 2) With effect from 1 January 1990.